Citation Nr: 1755813	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for arthritis of the right ankle.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from December 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2016 the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing was prepared and added to the record.

The Board notes that there was a question at the hearing as to whether the Veteran had an ongoing appeal for nonservice-connected pension.  The Veteran applied for pension in January 2016.  April 2016 correspondence notified the Veteran that the pension claim was disallowed because he did not meet the income requirements.  There is no evidence that the Veteran appealed this decision or submitted additional evidence, and therefore the Board finds that there is not an active appeal on this issue.  If desired, the Veteran should contact the RO about instituting another appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for proper development of the issue.

The Veteran asserts that he developed ankle pain during active duty service due to ill-fitting boots.  The Board notes that he was medically discharged for a knee disability two months after entering service.  In May 2013 the Veteran's podiatrist submitted a letter indicating that the Veteran's basic training in the mid-1960's could have accounted for his ankle arthritis.  The Board notes that the Veteran has not undergone VA examination in connection with his claim.  

Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case the Veteran was diagnosed with osteoarthrosis unspecified involving the ankle and foot in December 2011.  The Veteran has claimed that his ankle pain is related to his ill-fitting boots during service.  Moreover, he reported that he had cramps in the legs at separation from service, which is potentially related to ankle pain.  Most notably, the Veteran's podiatrist has opined that the Veteran's active duty service could have accounted for the ankle arthritis.  Given the combination of these factors the Board finds that the low threshold has been met to obtain a VA examination.  Therefore, on remand the AOJ should schedule the Veteran for a VA examination to determine the etiology of his ankle disability.  

On remand the AOJ should provide the Veteran an opportunity to submit any updated treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for service connection for a right ankle disability, to include records from Dr. P (Hearing Tr. at 6).  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Thereafter, provide the Veteran with a VA examination for the purpose of ascertaining the nature and etiology of any right ankle disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence, to include treatment records and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ankle disability is related to active duty service.  The VA examiner should consider the Veteran's treating podiatrist's opinion that the Veteran's basic training could have accounted for his ankle arthritis.   

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, is requested.

3.  After all development has been completed, readjudicate the claim of entitlement to service connection for arthritis of the right ankle.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




